DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation “third cellulose medium having a second plurality of continuous scores in a second plane, each having a major axis direction incongruent the major direction of beam strength of the first medium and incongruent with the major axis direction of the flutes” in claim 25 is deemed new matter. The Specification, as originally filed, does not provide support for this new limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 7, 8, 14, 17, 18, 22 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snyder (US 5,339,577).
Regarding independent claim 1, Snyder discloses a corrugated or laminated board (Figs. 1-3) comprising a first cellulose medium (sheet 13 or 12; col. 4, lines 15-16) inherently exhibiting a major direction of beam strength, since the structure of the first medium is substantially identical to that of the claimed first medium, the first medium formed in a plane having a plurality of continuous scores in the plane (Figs. 1 and 3, scores 17 and 18), each score having a major axis direction inherently aligned substantially parallel to the major direction of beam strength of the first medium and a score pitch (Figs. 1-3), since the structure of the first medium is substantially identical to that of the claimed first medium, and each score comprising a plastic deformation in the first cellulose medium (Figs. 1 and 3, scores 17 and 18; col. 4, lines 35-40), a second cellulose medium (medium 11; col. 4, lines 11-12) affixed to the first medium (Figs. 1-3), the second medium having a plurality of continuous flutes (Figs. 1-3, sheet 11), each flute having a major axis direction and a flute pitch and formed parallel to the plane free from any plastic deformation (Figs. 1-3), and wherein the major axis direction of the scores of the first 
Regarding claim 4, Snyder discloses the plurality of the scores of the first medium being linear (Figs. 1 and 3, scores 17 and 18).
Regarding claim 7, Snyder discloses at least some of the scores of the first medium extend toward the second medium when the two mediums are attached to each other (Fig. 3).
Regarding claim 8, Snyder discloses at least some of the scores of the first medium extend away from the second medium when the two mediums are attached to each other (Fig. 3).
Regarding claim 14, Snyder discloses wherein at least some of the scores of the first medium are substantially homogeneous when compared to other first medium scores (Figs. 1 and 3).
Regarding claim 17, Snyder discloses a third medium (sheet 12 or 13) that includes a plurality of scores having a major axis direction and a score pitch (Figs. 1 and 3, col. 4, lines 46-52).
Regarding claim 18, Snyder discloses the major axis of the scores of the first medium being congruent with the major axis of the scores of the third medium (Figs. 1 and 3; col. 4, lines 46-52).
Regarding independent claim 22, Snyder discloses a board (Figs. 1-3) composed of a first cellulose medium (paper medium 13; col. 4, lines 15-16) inherently exhibiting a first major direction of beam strength, since the structure of the first medium is substantially identical to that of the claimed first medium, the first cellulose medium formed in a first plane having a plurality of continuous plastic deformation scores in the first plane in the first major direction (scores 17 and 18; col. 4, lines 35-43), a second cellulose medium (paper medium 12; col. 4, lines 15-16)  since the structure of the second medium is substantially identical to that of the claimed second medium, the second cellulose medium formed in a second plane having a plurality of continuous plastic deformation scores in the second plane in the first major direction (Fig. 3; col. 4, lines 35-52), and a third cellulose medium (paper medium 11) affixed between the first cellulose medium and the second cellulose medium (col. 4, lines 10-18), the third cellulose medium having a plurality of continuous flutes (Fig. 3, medium 11), each flute having a second major direction that is incongruent with the first major direction (Figs. 1 and 3).
Regarding claim 24, Snyder discloses the plurality of continuous scores in the plane being equally spaced apart with respect to one another (Fig. 1; col. 4, lines 35-43).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder.
Snyder discloses the claimed corrugated or laminated board as shown above. However, Snyder fails to specifically disclose the plurality of the scores of the first medium being rectilinear; the plurality of scores of the first medium being curvilinear; the major axis quality of at least some of the first medium’s scores being characterized as having a generally constant .

Response to Arguments
Applicant's arguments, with respect to independent claim 1, filed 12/8/2021 have been fully considered but they are not persuasive.
Applicant argues that “the one and only shown score line 18 is described as being in layer 16 (which is aluminum). An aluminum medium cannot be a cellulose medium as metal is not organic and does not exhibit fiber-like structure from glucose chains as is the commonly-accepted definition of a cellulose material. Therefore, Snyder cannot be construed to teach (or even suggest) a first cellulose medium having score lines therein. Furthermore, Fig. 2 and related 
This argument is not deemed persuasive. The cellulose mediums 12 and 13 are both shown in Fig. 3 to have score lines formed therein (score lines 18 and 18a). The metal sheets 15 and 16 provided on the cellulose mediums 12 and 13 are very thin (0.00025 inch thick; col. 4, lines 24-25) and the depth of the score lines range from about 0.025 to 0.035 inch to facilitate bending at the score lines. Thus, the score lines are deeper than the thickness of the metal sheets and therefore are formed into the cellulose mediums 12 and 13 in order to facilitate bending. Accordingly, Snyder teaches a first cellulose medium (12 or 13) having score lines therein. Additionally, Snyder does teach a plurality of score lines formed in the first medium, since Fig. 1 shows two score lines (17 and 18) being formed therein (col. 4, lines 37-40). Therefore, Snyder does teach all of the elements and features of independent claim 1. Claims 4, 7-8, 14 and 17-18 which depend upon claim 1 are unpatentable for the same reasons provided above.

Applicant’s arguments, see page 12, filed 12/8/2021, with respect to the 35 U.S.C. 102(b) rejection of claim 21 as anticipated by Snyder have been fully considered and are persuasive.  The 35 U.S.C. 102(b) rejection of claim 21 as anticipated by Snyder has been withdrawn. 

Allowable Subject Matter
Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Snyder fails to anticipate or render obvious the distinct feature of 

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Snyder fails to anticipate or render obvious the distinct feature of “wherein at least some of the scores have a raised protrusion away from the plane and away from the affixed second medium”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781